            Case 2:16-cr-00038-MCE Document 464 Filed 02/02/21 Page 1 of 2


1    KAREN L. LANDAU, ESQ., C.S.B. 128728
2    Law Office of Karen L. Landau, P.C.
     460 Center St., #6935
3    Moraga, California 94570-6935
4    Email: karenlandau@karenlandau.com
5    Attorney for Defendant Brian Stone
6
7
8                          UNITED STATES DISTRICT COURT
9                      EASTERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,            )   No. 2: 16-cr-00038-3-MCE
11                                        )
                                          )
12
          Plaintiff,                      )   ORDER ON STIPULATION
                                          )
13        vs.                             )   Date: Jan. 14, 2021
                                          )
                                          )   Time: 10:00 a.m.
14
     BRIAN STONE,                         )   Courtroom: 7
15                                        )
          Defendant.
16
17
18
          Pursuant to the September 21, 2020 Order of the United States
19
     Court of Appeals for the Ninth Circuit, remanding this case on the
20
21   question of restitution and the parties’ Stipulation, IT IS HEREBY
22
     ORDERED that this Court’s prior judgment awarding restitution in the
23
     total amount of $243,680.84 is VACATED. This Court will enter an
24
25   amended judgment imposing a total restitution award of $155,606.70, to
26
     be paid as follows:
27
             $152,593.88 to Century Surety Co., Sacramento, CA 95814;
28


                                         -1-
          Case 2:16-cr-00038-MCE Document 464 Filed 02/02/21 Page 2 of 2


1          $3012.82 to State Farm Ins. Co., Sacramento, CA 95814.
2
           The remainder of the judgment shall be unchanged.
3
4        IT IS SO ORDERED.

5    Dated: February 1, 2021
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                       -2-
